Citation Nr: 9903980	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-38 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma of the right nasal area, acne 
rosacea and a fungus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO).  A June 1995 rating decision denied the veteran 
entitlement to service connection for a fungus condition.  A 
September 1998 rating decision denied the veteran entitlement 
to service connection for basal cell carcinoma of the right 
nasal area and acne rosacea.


FINDING OF FACT

No competent medical evidence has been submitted to show that 
a current a skin disorder, to include basal cell carcinoma of 
the right nasal area, acne rosacea and/or a fungus condition, 
is linked to disease or injury suffered in service.


CONCLUSION OF LAW

A well-grounded claim for service connection for a skin 
disorder, to include basal cell carcinoma of the right nasal 
area, acne rosacea and/or a fungus condition has not been 
submitted.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has a current skin 
disorder that had its onset in service.

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service incurrence for certain chronic diseases, 
including malignant tumors, will be presumed if the condition 
is manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered in the veteran's appeal 
is whether he has presented a well-grounded claim.  If not, 
his claim must fail and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation of the disability 
as service connected, it requires evidence relevant to the 
requirement of service connection and of sufficient weight to 
make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
requirements of a well-grounded claim for service connection 
are summarized in Caluza v. Brown, 7 Vet. App. 498 (1995).  
There must be competent evidence of a current disability (a 
medical diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There 
must also be competent evidence showing incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Layno v. Brown, 6 Vet. App. 465 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  There must 
also be a nexus between the inservice injury or disease and 
the current disability (medical evidence) Lathan v. Brown, 
7 Vet. App. 359 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

With this in mind, the Board observes that a review of the 
veteran's service medical record discloses no complaints, 
findings and/or diagnoses of any skin condition.  On the 
veteran's April 1943 physical examination for service 
entrance, the skin was found to be normal.  On his medical 
examination for service separation in February 1946, the 
veteran's skin was similarly found to be normal.  Examination 
of the veteran's nose for disease or anatomical defect as 
well as an examination of his ears and feet identified no 
abnormalities.

The post service medical record contains no report of 
evaluation and/or treatment of the veteran for any disorders 
earlier than March 1977.  In March 1977, the veteran was 
noted by a private physician to have complaints of persistent 
diarrhea.  An examination of the veteran's skin by that 
physician indicated no positive findings.  A subsequent 
private examination of the veteran dated in May 1985 noted, 
on a review of symptoms, a rash on the veteran's face.

VA outpatient treatment records compiled between August 1987 
and January 1995 record clinical findings in August 1987 of a 
scaly rash over the veteran's malar and forehead area.  
Seborrheic dermatitis was the pertinent diagnostic 
assessment.  A history of herpes zoster on the forehead one 
year ago was also noted by the veteran's treating VA 
physician.  In early 1991, the veteran was found on VA 
medical consultation to have what appeared to be a basal cell 
carcinoma of the right nasal area and a small dermatofibroma 
on the chin just inferior to the corner of the mouth on the 
left.  Following an excision of the right nose lesion in May 
1991, basal cell carcinoma was diagnosed.  In January 1993, 
the veteran presented with complaints of a rash on both legs.  
On objective examination of the left leg, an irregular raised 
lesion with an irregular erythematous center was noted.  
Fungus (tinea corporis) was the diagnostic assessment.  When 
seen in the VA dermatology clinic in January 1995, the 
veteran was noted to complain of a recurrent facial rash.  
Facial Rash/Rosacea was the provisional diagnosis rendered.

In a statement received in October 1995, one of the veteran's 
World War II shipmates recalled that the veteran had suffered 
a fungus infection in his ears for which he had received 
treatment.  In a statement received in February 1996, a 
childhood acquaintance of the veteran reported that in a 
wartime letter, the veteran described contracting fungus in 
his ears and on his feet while on duty in the South Pacific.  
The veteran's spouse, in a statement received in February 
1996, reported that in 1947, when she first met the veteran, 
he told her that he was having problems with his ears that 
affected his hearing.  She added that the veteran blamed his 
difficulty hearing on a fungus condition.  She further stated 
that over the years the veteran has had periodic rashes on 
his feet and legs, and that the condition in his ears has 
persisted.

At a personal hearing on appeal in February 1996, before a 
hearing officer at the RO, the veteran testified that he 
contacted a fungal infection during World War II while on 
Guadalcanal.  He said he was treated by a naval corpsman.  
When asked by the hearing officer whether his ear problem 
recurred after Guadalcanal, the veteran responded that while 
in a rest area in Hawaii he got fungus on his foot.  The 
veteran said that following service he did not see any 
physician for treatment for his skin condition.  He added, 
however, that a VA physician in 1985 or 1986 told him to 
essentially self-medicate his ear problems with mineral oil.  
The veteran's service comrade related that he recalled that 
the veteran had a discharge from his ears in service and 
further stated that during that period of time "we all had 
athlete's feet."  The veteran described the nature of his 
employment following service, the history and present 
difficulties with his skin diseases and provided an 
explanation as to why he waited many years after service to 
file his current claim.

In this case, the veteran's service medical records do not 
identify any evaluation and/or treatment for a skin disorder 
at any time.  The veteran's skin was found to be normal at 
the time of his service separation and any disorder of the 
skin, chronic or otherwise, was not clinically identified 
until the mid-1980's.

Since a skin disorder is not shown in service, carcinoma of 
the skin is not shown within the first post service year, and 
a clinically documented skin disorder is first shown 
approximately four decades after service, competent medical 
evidence is required to link any currently demonstrated skin 
disorder to service; otherwise, the claim is not well 
grounded.  Caluza, supra.  None of the medical evidence 
provides this linkage.  The veteran's own lay statements and 
testimony, as well as the supporting statements and 
testimonies from his spouse and/or service 
comrades/acquaintances, although presumed to be credible and 
competent to provide an account of observed symptoms, are not 
competent with regard to the etiology of his current skin 
diseases.  See Falzone v. Brown, 8 Vet. App. 398 (1995).

The Board observes that the veteran in this case is arguably 
a combat veteran and, thus, entitled to have his report of 
treatment for a fungus infection, at least the infection 
claimed as being treated on Guadalcanal, accepted as 
sufficient to establish that fact.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  However, 38 U.S.C.A. § 1154(b) does not 
establish service connection for a combat veteran.  It merely 
aids the combat veteran by relaxing the adjudicative 
evidentiary requirement for determining what happened in 
service.  See Caluza at 508.  Medical evidence is still 
required to establish a nexus between a skin disorder first 
demonstrated decades after service and a fungus infection in 
service.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
That element is missing in this case.  Despite lay evidence 
of an inservice fungal infection, the Board finds no 
competent (medical) evidence of record tending to establish a 
nexus between any current skin disorder and an inservice 
fungus infection.  The absence of any medical evidence of the 
veteran's skin disorder until approximately 40 years after 
service requires competent medical evidence to connect the 
symptoms in service with current disability.

When there is no medical evidence of the current disorder 
during service, when there is no medical evidence linking the 
current disorder to service or an inservice disease or 
injury, the claim is not well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts in the case and extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted on a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific particular piece of 
information, not already on file, that if submitted, could 
make the claim well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).


ORDER

The claim for service connection for a skin disorder, to 
include basal cell carcinoma of the right nasal area, acne 
rosacea, and/or a fungus condition, is denied as not well 
grounded.


		
	J. E. DAY
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

